Citation Nr: 1220530	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran has verified active duty service in the Army National Guard from September 1999 to November 1999, from October 2001 to March 2002, and from February 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for a left knee disability and a right shoulder disability.

In November 2010, the Veteran testified before a Veterans Law Judge (VLJ), sitting in St. Petersburg, Florida, who has since retired from the Board.  The Veteran is entitled to a hearing before a VLJ who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Board notified the Veteran of his right to another hearing in March 2012.  The Veteran did not respond to this notice and thus, the Board has determined that the Veteran does not wish to have an additional hearing.

In April 2011, the Board denied the Veteran's claim of entitlement to service connection for a right shoulder disability, and remanded the remaining claim of entitlement to service connection for a left knee disability for additional evidentiary development.  Such development having been accomplished, the claim has been returned to the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from a left knee disability that is the result of a disease or injury incurred in active duty service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  This letter also provided the Veteran with notice of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, to the extent available, and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board has also reviewed the Veteran's electronic Virtual VA file, which did not contain any new and relevant records.

In a case such as this where it appears that the majority of the Veteran's service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the Veteran's claim.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

VA notified the Veteran that the majority of his service treatment records were unavailable and repeatedly requested that he submit any copies of records that he had in his possession.  The Veteran did not respond and did not provide any additional records.  The Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA also made multiple attempts to obtain any available treatment records from the Veteran's National Guard unit, to no avail.  As such, the Board finds that the RO has substantially complied with the heightened duty to assist set forth in O'Hare through the development undertaken.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in June 2011, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its April 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a supplemental statement of the case in December 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a left knee disability as a result of his time in active duty service.  Specifically, the Veteran contends that he injured his left knee during basic training in February 2002, and has consistently suffered from left knee pain since that time.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 


In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

In June 2011, the Veteran was diagnosed with left knee strain.  See VA Joints Examination Report, June 10, 2011.  As such, he has established element (1) set forth under Shedden, current disability.  See Shedden, supra.

Review of the Veteran's available service treatment records reveals that upon entry in active duty service in August 1999, he was noted to have a well-healed scar on his left knee, but otherwise his lower extremities were normal.  See Standard Form (SF) 88, Service Enlistment Examination Report, August 13, 1999.  Periodic examination reports dated in September 2001 indicated that the Veteran's lower extremities were normal and the Veteran himself indicated that he did not suffer from swollen or painful joints or knee trouble.  See SFs 88 & 93, Service Periodic Examination Reports, September 21, 2001.  

In February 2002 however, the Veteran reported to sick call with complaints of left knee pain.  The Veteran reported that he had twisted his left knee eight weeks prior and had not sought medical treatment at that time.  X-rays of the Veteran's left knee were normal.  The Veteran indicated that aggravating factors included running and squatting, and pain was relieved by ice.  The Veteran stated that he heard a pop at the time of the initial injury with immediate edema.  He denied experiencing any locking or giving way of the left knee.  The examiner noted that the Veteran did not have an antalgic gait and indicated that the left knee had full range of motion.  Left knee strength was noted as 5/5, reflexes were normal, and sensation was within normal limits.  The Veteran expressed tenderness to palpation of the superior patella with raised formation.  The examiner noted that the left knee ligament was intact with positive patellar grind.  The Veteran was diagnosed with probable resolved medial collateral ligament sprain.  See Service Treatment Record, February 11, 2002.  In July 2003, the Veteran indicated that he did not wish to have a separation medical examination.  See Service Treatment Record, SF 600, July 30, 2003.

Based on the above, the Board finds that the Veteran did suffer from a left knee injury during active duty service.  As such, the Veteran has satisfied Shedden element (2), in-service disease or injury.  See Shedden, supra.

Turning to crucial Shedden element (3), nexus, the Board notes that in June 2011, the Veteran was afforded a VA joints examination.  At that time, the Veteran reported that while in physical combat training, he was "body-slammed" and landed awkwardly on his left knee.  He reported that he was taken to sick call and was told nothing serious was wrong and was given crutches and Motrin.  He stated that he "limped around for about a week and gradually got better."  He stated that his left knee again began to hurt after a two mile run later in 2002.  He reported that he was given ibuprofen.  He left active duty in 2003 and reported no further injuries to the left knee since then.  Currently, he reported that his left knee bothers him with exercise, kneeling, climbing stairs, etc., for which he takes ibuprofen.  The Veteran also reported that he was in a motorcycle accident (MVA) in March 2011, at which time he sustained injuries to his right knee only.  He stated that he fell and sustained a minor abrasion to his left knee in March 2011, prior to his MVA.  See VA Joints Examination Report, June 10, 2011.

The VA examiner noted that the Veteran walked to and from the examination room without any apparent difficulty.  Other than a minor abrasion, the Veteran's left knee was noted as visually normal, without deformity, redness, heat, or effusion.  When initial palpation of the Veteran's left knee was attempted, the Veteran flinched and grimaced severely with any attempted motion of the left knee.  His degree of distress with even gentle/minimal motion of the left knee was such that certain maneuvers (Lachman's, Drawer Sign, etc.) could not be adequately performed.  The VA examiner noted there was no overt knee instability.  The Veteran did not appear uncomfortable prior or subsequent to the knee examination.  X-rays of the left knee were within normal limits.  The Veteran was diagnosed with left knee strain.  Id.
Ultimately, the VA examiner opined that the Veteran's left knee strain was less likely as not caused by or a result of an in-service injury, event, or condition.  In support of this conclusion, the VA examiner noted that the available evidence in the Veteran's service treatment records documented his complaints of a left knee injury in February 2002.  The Veteran indicated that he had sustained this injury eight weeks prior to being seen, in approximately December 2001.  He was provided a diagnosis of probable resolved medial collateral ligament sprain.  Thereafter, the VA examiner noted that evidence of chronicity of the in-service left knee condition was lacking.  Accordingly, the VA examiner concluded that the objective evidence supported a mild in-service left knee injury, which subsequently resolved.  The documentation provided was not sufficient, in the examiner's opinion, to demonstrate a linkage between the Veteran's current left knee condition and his active duty service.  Id.

Here, the Board places significant probative value on the pertinently negative VA examination report described above, which provided an alternate etiological theory, rather than on the more recent statements of the Veteran, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran].  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events.

Additionally, to the extent that the Veteran invites the Board to draw the conclusion, based on no medical evidence, that he currently suffers from a left knee disability as a result of his in-service left knee injury, the Board declines to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  The Board also notes that the Veteran has not contended that any other incident of his military service led to his currently diagnosed left knee disability, and there is no evidence of record which so suggests.  The Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and reliable on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Board finds the Veteran competent to report that he has experienced left knee pain since his February 2002 injury, he is not competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Further, the Veteran's etiological theory has not been supported by a medical professional.  In fact, only a negative medical opinion, as discussed below, has been associated with the Veteran's claims file.  As such, the Veteran's lay statements are afforded limited probative value and the Veteran's claim fails on this basis.  See Shedden, supra.

Although the Veteran has established that he currently suffers from a left knee disability, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


